internal_revenue_service department of the uic washington dc contact person telephone number n reference to date t ep ra t3 feb legend taxpayer a individual b individual c accountant d ira x ira y company m dear this is in response to the letter submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a who is unmarried maintained ira x an individual_retirement_arrangement described in code sec_408 with company m on or about date pursuant to the advice of individual b his financial advisor employed by company m taxpayer a converted ira x to a roth_ira ira y also with company m taxpayer a’s adjusted_gross_income for exceeded the limit found at sec_408a of the internal_revenue_code individual c an accountant assisted t meee taxpayer a in completing his federal tax_return however individual c did not advise taxpayer a that he was ineligible to convert his traditional_ira ira x to a roth_ira ira y additionally individual c reported taxpayer a’s date ira conversion as a rollover and did not report any portion of the converted ira proceeds as taxable_income thus taxpayer a did not pay federal_income_tax on the ira x proceeds which were converted to ira y during the and calendar years taxpayer a believed that he was eligible to convert his traditional_ira ira x to a roth_ira ira y however during calendar_year taxpayer a changed accountants and began using the services of accountant d accountant d advised taxpayer a that he was ineligible to convert ira x a traditional_ira to ira y a roth_ira because his income exceeded the code sec_408a limit because taxpayer a believed that his conversion of ira x to roth_ira y was valid he was unaware of the need to recharacterize ira y to a traditional_ira and consistent with his belief was unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional tra to a roth_ira this ruling_request was submitted before the internal_revenue_service discovered the failure to recharacterize pursuant to said announcements taxpayer a timely filed his calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth_ira ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408 a d and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions page sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the es page c necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayer a timely filed his federal_income_tax return as a result although he did not treat the balance of his ira x as taxable_income on his federal tax_return he was eligible for relief under either announcement or announcement however he missed the deadlines found in said announcements therefore it is necessary to determine if he is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his ira x to roth_ira y since his adjusted_gross_income exceeded dollar_figure however until he discovered otherwise taxpayer a believed that he was eligible to convert his ira x to a roth_ira taxpayer a filed this request for sec_301 relief shortly after discovering that he was ineligible to convert ira x to a roth_ira and as noted above before the service discovered his failure to comply with the announcements referenced above calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as traditional iras specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the page regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours kenneth t yednock fork manager employee_plans technical tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
